DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities:  Applicant previously recited a spatial light modulator in independent claim 1, thus the claim fails to further limit claim 1.  Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11,307,347.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-19 of the present application are anticipated by claims 1-10 and 14-19 of U.S. 11,307,347.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 10, 12-15, 17 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ayres et al (US 2019/0361163).
Regarding claim 1, Ayres discloses an optical device comprising: a light source 301 configured to provide illumination light; an optical element (350,310,360 which collectively form the “wedge waveguide”; alternatively wedge substrate 350 alone can designated as the optical element and still satisfy the limitations of claim 1) having a first surface (light input edge; see at least Figures 3A-3C and 3E and discussion in para [0065] of thickness of the “input edge”; also Figure 2A illustrates light input edge in a non-wedge waveguide), a second surface (topmost surface adjacent output polarizer 342) distinct from and non-parallel to the first surface, and a third surface (bottommost surface adjacent spatial light modulator 320) distinct from and non-parallel to the first surface and the second surface, wherein the optical element is configured to: receive, at the first surface, the illumination light provided by the light source 301; propagate the illumination light via total internal reflection; and output the illumination light from the third surface; and a reflective spatial light modulator 320 positioned to receive the illumination light output from the third surface of the optical element and reflect at least a portion of the received illumination light back towards the optical element as image light so that the image light is transmitted through the optical element from the third surface of the optical element to the second surface of the optical element and is output from the second surface of the optical element (see particularly Figures 3A-3C and 3E and paras [0053]-[0060]; generally Figures 1-7 and paras [0035]-[0038]).
Regarding claim 2, the optical element in Ayres is a wedge waveguide (see at least Figures 3A-3C and 3E and paras [0053]-[0060]).
Regarding claim 3, the second surface in Ayres is a planar surface and the third surface is a planar surface (see at least Figures 3A-3C and 3E and paras [0053]-[0060]).
Regarding claim 4, the second surface and the first surface in Ayres form a first angle, and the third angle and the first surface from a second angle distinct from the first angle (see at least Figures 3A-3C and 3E and paras [0053]-[0060]).
Regarding claim 5, the device in Ayres comprises a spatial light modulator 320 positioned to receive the illumination light output from the optical element (see at least Figures 3A-3C and 3E and paras [0053]-[0060]).
Regarding claim 6, as noted above in the rejection of claim 1, “the optical element” recited in claim 1 can be designated as only element 350 and still satisfy the claim limitations, thus as illustrated in Figure 3C, the device in Ayres can further comprise an optical assembly (at least 310,360) disposed adjacent to the third surface of the optical element 350, wherein the optical assembly 310,360 is configured to receive the illumination output from the third surface and redirect the illumination light (see at least Figure 3C and paragraph [0059]).
Regarding claim 7, the optical assembly 310,360 in Ayres is disposed on the third surface of the optical element 350 (see at least Figure 3C and paragraph [0059]; at least portion 310 is disposed on the third surface).
Regarding claim 8, the optical assembly 310,360 in Ayres is spaced apart from the third surface of the optical element 350 (see at least Figure 3C and paragraph [0059]; at least portion 360 is spaced apart from the third surface).
Regarding claim 10, the optical assembly 310,360 in Ayres includes a turning film 310 configured to redirect the illumination light output from the third surface of the optical element by changing the direction of the illumination light (see at least Figure 3C and paragraph [0059]).
Regarding claim 12, the light source 301 in Ayres includes a plurality of light emitting elements (see at least Figure 3A, “LEDs”, not singular “LED”; additionally see para [0062] which teaches one “or more” LEDs), each light emitting element being individually activatable (see at least Figure 3A and para [0062]).
Regarding claim 13, Ayres discloses a method comprising: providing, from a light source 301, illumination light; receiving the illumination light provided by the light source at a first surface light input edge; see at least Figures 3A-3C and 3E and discussion in para [0065] of thickness of the “input edge”; also Figure 2A illustrates light input edge in a non-wedge waveguide) of an optical element collective 350,310,360 which collectively form the “wedge waveguide”; alternatively wedge substrate 350 alone can designated as the optical element) having a second surface (topmost surface adjacent output polarizer 342) that is distinct from and non-parallel to the first surface and a third surface (bottommost surface adjacent spatial light modulator 320) that is distinct from and non-parallel to the first surface and the second surface; 010235-01-5311-USO131propagating, in the optical element, the illumination light via total internal reflection; outputting, from the third surface of the optical element, the illumination light for illuminating a spatial light modulator; and receiving, at a reflective spatial light modulator 320, the illumination light output from the third surface of the optical element and reflecting at least a portion of the received illumination light back towards the optical element as image light so that the image light is transmitted through the optical element from the third surface of the optical element to the second surface of the optical element and is output from the second surface of the optical element (see particularly Figures 3A-3C and 3E and paras [0053]-[0060]; generally Figures 1-7 and paras [0035]-[0038]).
Regarding claim 14, the optical element in Ayres is a wedge waveguide (see at least Figures 3A-3C and 3E and paras [0053]-[0060]).
Regarding claim 15, as noted above in the rejection of claim 1, “the optical element” recited in claim 1 can be designated as only element 350 and still satisfy the claim limitations, thus as illustrated in Figure 3C, the method in Ayres can further comprise receiving, at an optical assembly (at least 310,360), the illumination light output from the third surface of the optical element 350; and redirecting, by the optical assembly 310,360, the illumination light (see at least Figure 3C and paragraph [0059]).
Regarding claim 17, the optical assembly 310,360 in Ayres includes a turning film 310; and redirecting the illumination light includes causing refraction of the illumination light with the turning film (see at least Figure 3C and paragraph [0059]).
Regarding claim 19, the method in Ayres further comprises receiving, at the spatial light modulator 320, the illumination light output from the optical assembly; modulating an amplitude or phase of at least a portion of the illumination light; and outputting the modulating light (see at least Figures 3A-3C and 3E and paras [0053]-[0060]).
Regarding claim 20, the light source 301 in Ayres includes a plurality of light emitting elements (see at least Figure 3A, “LEDs”, not singular “LED”; additionally see para [0062] which teaches one “or more” LEDs); and the method also includes activating a subset, less than all, of the plurality of light emitting elements (see at least Figure 3A and para [0062]).

  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Travis		US 2017/0115487 	(discloses a holographic display including a waveguide 212 and holographic film 214)

Luttman et al	US 2015/0260992  (discloses a head mounted display including a light guide 105 and a switchable reflector 135)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P GRAMLING whose telephone number is (571)272-9082. The examiner can normally be reached Monday-Friday 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P GRAMLING/Primary Examiner, Art Unit 2875